Citation Nr: 1034799	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  05-29 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for psychiatric disability, to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The Veteran testified at a Board hearing held in San Antonio, 
Texas in February 2009.  The Board previously remanded the appeal 
in March 2009.

The Board notes that an unappealed September 1991 rating decision 
denied service connection for a nervous disorder.  The record at 
the time showed a diagnosis of schizoaffective disorder.  
Subsequent rating actions issued in April 2000 and August 2001 
denied service connection for the specific psychiatric disorder 
of schizoaffective disorder/schizophrenia.  The Board notes that 
the psychiatric disability for which service connection is sought 
in this case encompasses a variety of psychiatric disorders not 
previously considered in a final rating decision.  The Board also 
notes that the RO did not develop the instant claim as a claim to 
reopen, but rather as a new claim.  After review of this 
procedural history, the Board finds that this claim should be 
considered on the merits without regard to whether new and 
material evidence has been submitted.  See Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

Unfortunately, further development is required prior to 
adjudication of the appeal.

The Veteran contends that he frequently had problems with his 
supervisors in service, that he was harassed during basic 
training by his Drill Sergeant, that he was distressed by 
participation in a funeral detail (which reminded him of his 
father's funeral) and that he went Absent Without Official Leave 
(AWOL) during service due to his current psychiatric disorder 
(and that he received Article 15s related to those periods of 
AWOL).

The Board remanded this case in March 2009 to obtain the 
Veteran's "service personnel records for his period of active 
service", in order to confirm the Veteran's training and duties 
while in service, to include any behavioral issues.  The record 
shows that in response, the RO in May 2009 only requested "pages 
from the personnel file showing unit of assignment, dates of 
assignment, participation in combat operations, wounds in action, 
awards and decorations and official travel outside the U.S."  
Later in May 2009, the National Personnel Records Center 
responded by providing a single record, namely the Veteran's 
Personnel Qualification Record.  Although that document is 4 
pages in length and addresses the Veteran's units unit of 
assignment, dates of assignment, participation in combat 
operations, awards and decorations and official travel outside 
the U.S., it does not provide any information concerning his 
claimed AWOL status or disciplinary actions (it does note that he 
had 2 days of time lost in August 1984, but does not specify the 
reason), and likely does not comprise his complete service 
personnel records.  Given that the Board's prior remand did not 
suggest that only specific documents should be obtained from the 
service personnel records, the Board finds that further remand to 
obtain the Veteran's complete service personnel records is 
required.
 
The prior remand also requested that the RO schedule the Veteran 
for an additional VA examination, for which the examiner was to 
indicate whether the Veteran had a psychiatric disorder, to 
include a mood disorder, a personality disorder, PTSD, bipolar 
disorder, and/or cyclothymia, and whether any such disorder had a 
relationship to certain in-service manifestations.  By way of 
history, the Board notes that the service treatment records show 
he was treated for psychiatric complaints on one occasion, in 
September 1977, at which time his emotional problems were 
characterized as possible anxiety reaction due to being away from 
home and adjusting to Europe.  No further psychiatric findings or 
complaints were recorded.  The post-service medical records show 
he reported a pre-service history of polysubstance usage.  His 
psychiatric diagnoses since service have been extensive, and 
include bipolar disorder, schizoaffective disorder, antisocial 
personality disorder with manipulation system for secondary gain, 
cyclothymia, borderline traits per history, and psychosis.  On 
May 21, 2004, the Veteran presented the VA staff psychiatrist 
with his VA Form DD 214 and the psychiatrist opined that the 
Veteran's PTSD and cyclothymia may have played a significant part 
in the Veteran's behavioral problems during service because the 
presentation of his mood disorder corresponded with that time 
period and the PTSD pre-existed military service.  

During a July 2005 VA fee basis examination, the Veteran was 
diagnosed as having PTSD, atypical bipolar affective disorder 
and/or mood disorder, and borderline personality disorder.  The 
examiner opined that service connection was not warranted for 
PTSD because the Veteran's emotional or psychiatric problems that 
he alleged could be explained on the basis of his underlying 
personality disorder and polysubstance abuse.  

As already noted, the Board remanded the case in March 2009 for 
another VA examination.  This examination was conducted in June 
2009, and although the examiner noted the Veteran's history of 
multiple psychiatric diagnoses, he indicated that it was his 
understanding that the examination was for the purpose of 
evaluating the claimed PTSD.  He noted that PTSD was the only 
consistent diagnosis over the years.  The Veteran reported that 
he witnessed his mother kill his father when he was a teenager.  
The examiner diagnosed PTSD, history of cyclothymic disorder and 
polysubstance dependence, and noted that the Veteran had 
experienced severe PTSD since childhood, but that the disorder 
may have been exacerbated during one occasion in which the 
Veteran attended a funeral detail (the service personnel records 
currently on file do not indicate that the Veteran served in a 
capacity that would expose him to funeral details).  As to the 
other psychiatric disorders diagnosed through the years, the 
examiner acknowledged that the records showed a "whole host" of 
various psychiatric disorders, but stated that none were either 
confirmed or excluded by the examination.

The Board's remand specifically requested a VA examination of the 
Veteran to encompass any and all psychiatric disorders present, 
not just PTSD.  The June 2009 examiner erroneously restricted his 
examination to PTSD, and explicitly indicated that he was not 
confirming or ruling out the presence of any other psychiatric 
disorder.  As the examination report failed to comply with the 
instructions in the Board's remand, the Board is compelled to 
remand the case once more for another VA examination.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should contact the National 
Personnel Records Center and request that 
agency to provide the Veteran's complete 
service personnel records for his period of 
active duty.  If no additional service 
personnel records can be found, or if they 
have been destroyed, the RO should request 
written confirmation of that fact. 

2.  The RO should then schedule the Veteran 
for a VA psychiatric examination, 
preferably by someone other than the 
individual who conducted the June 2009 
examination, to address the nature and 
etiology of any psychiatric disability.  
The examiner must establish his or her 
credentials.  With regard to each 
psychiatric disorder identified, the 
examiner is asked to provide an opinion as 
to whether that disorder clearly and 
unmistakably existed prior to service, and, 
if so, whether the disorder clearly and 
unmistakably did not undergo aggravation in 
service.  With respect to any psychiatric 
disorder the examiner believes first 
manifested after service, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (i.e., at 
least a 50/50 probability) that the 
disorder is etiologically related to 
service or was manifest within one year of 
discharge therefrom.  A rationale should be 
provided for all conclusions reached. 

3.  Thereafter, the RO should undertake any 
indicated development.  The RO should then 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the RO should 
issue a supplemental statement of the case 
and provide the Veteran and his 
representative with an appropriate 
opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by the RO.  The Veteran and his representative have 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).





_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

